TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO.03-02-00130-CV




                             Caliber One Indemnity Company, Appellant

                                                      v.

   Copperas Cove, L.L.C. d/b/a Hill County Rehabilitation and Nursing Center; Epic Health
            Management, L.L.C.; Leigh Ingram; and Debbie Deaton, Appellees




      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH DISTRICT COURT JUDICIAL
          DISTRICT NO. 190,245-B, HONORABLE RICK MORRIS, JUDGE PRESIDING




                 In this accelerated interlocutory appeal, appellant Caliber One Indemnity Company requests

the dissolution of a temporary injunction requiring it Ato take all action necessary to prevent the alteration,

destruction, erasure, or damage to any record, document, email, electronic storage media, audio visual

storage media, voicemail, computer hardware or software, company policies or procedure manuals, phone

messages or other material containing any reference to or relating to the claims, handling, investigation,

defense and settlement negotiation of the claims against@ appellee Copperas Cove.1




        1
         We refer to appellees Copperas Cove, L.L.C. d/b/a Hill County Rehabilitation and Nursing
Center, Epic Health Management, L.L.C., Leigh Ingram, and Debbie Deaton collectively as Copperas
Cove.
               By order dated April 19, 2002, the district court dissolved the temporary injunction.

Accordingly, we dismiss Caliber One=s appeal as moot. See generally Isuani v. Manske-Sheffield

Radiology Group, 802 S.W.2d 235 (Tex. 1991).




                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellees= Motion

Filed: April 25, 2002

Do Not Publish




                                                 2